Citation Nr: 0944507	
Decision Date: 11/23/09    Archive Date: 12/04/09

DOCKET NO.  07-15 176	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A.G. Alderman, Associate Counsel


INTRODUCTION

The Veteran had active service from August 1948 to August 
1952.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 2006 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Oakland, 
California that denied service connection for hearing loss.

The Veteran appeared and provided testimony before the 
undersigned Acting Veterans Law Judge (VLJ) via video 
conference in October 2009.  A transcript of this proceeding 
has been associated with the claims file.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran seeks service connection for bilateral hearing 
loss.  At his hearing before the undersigned, the Veteran 
stated that he was not afforded a VA examination.  He stated 
that he was denied service connection based upon a March 2006 
audiological examination that was conducted prior to his 
filing for service connection.  He said that the audiologist 
provided an opinion regarding the etiology of his hearing 
loss without having reviewed his service treatment records 
and claims file; therefore, he asked that his claim be 
remanded for a proper VA examination.  The Veteran also 
requested that the VA examination be conducted by a different 
audiologist.

The Board agrees with the Veteran and finds that a VA 
examination should be scheduled to determine the nature and 
etiology of the Veteran's hearing loss.  Green v. Derwinski, 
1 Vet. App. 121 (1991) (fulfillment of the statutory duty to 
assist "includes the conduct of a thorough and 
contemporaneous medical examination, one which takes into 
account the records of prior medical treatment, so that the 
evaluation of the claimed disability will be a fully informed 
one").

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.  Arrange for the Veteran to undergo an 
appropriate VA examination to determine 
the nature, extent, onset and etiology of 
any hearing loss found to be present.  The 
claims folder and a copy of this Remand 
should be made available to and reviewed 
by the examiner and the examiner should 
indicate review of the claims file in the 
examination report.

If possible, the Veteran should be 
examined by an audiologist that has not 
previously treated or examined him.

All indicated studies, including an 
audiological evaluation, should be 
performed, and all findings should be 
reported in detail.  The examiner should 
opine as to whether it is at least as 
likely as not (a 50 percent or greater 
probability) that the Veteran's hearing 
loss is related to, had its onset during, 
or was aggravated (permanently worsened) 
by his active service.

A rationale for all opinions should be 
provided.

2.  Thereafter, readjudicate the Veteran's 
claim.  If the benefit sought on appeal is 
not granted, the RO should issue the 
Veteran and his representative a 
supplemental statement of the case and 
provide them an opportunity to respond.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2009).



_________________________________________________
APRIL MADDOX
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).



